O’Brien, J.
This was an action for an agent’s commission on sale of real estate. The contract for the commission was as follows:
“Minneapolis, Minn., June 17, 1909.
“I, the undersigned, agree to pay to Jacob Jacobson the regular Minneapolis board rate of commission on my property if he shall in any way be instrumental in effecting a sale or trade of my property.
“[Signed] A. A. Rotzien.
“Anna M. Rotzien.”
On the same day, June 17, 1909, plaintiff secured a purchaser in the person of one Parsons, with whom defendants entered into a written contract for an exchange of property and some cash payments. The contract contained this provision: “It is further agreed that the party of the first part will have five days from date to go up and examine the land in St. Louis county, and if found satisfaction the papers are to be exchanged at once, and if found unsatisfaction [sic] the party of the first part will notify the party of the second part in ■writing not later than five days from date to cancel this contract. If accepted by the party of the first part, then this agreement to be in full force and effect, and ten days’ time shall be granted in which to perfect titles and transfer papers.”
The record is silent as to anything further until July first, when *529Parsons wrote defendants, tendering performance upon his part, and on the same day the plaintiff, upon behalf of Parsons, made a personal tender of performance to Mrs. Eotzien, and apparently on this same ■day defendant A. A. Eotzien sent Parsons this letter:
“New Germany, Minn., July 1, 1909.
"O. W. Parsons,
“337 Palace Bldg.,
“Minneapolis, Minn.
“Dear Sir:
“I notified Mr. Jacobson that I would not take the trade, and also notified your office by ’phone that I did not want the land. And you did not want to make the trade yourself. Now do not make any expense about this any further.
“I remain,
“Yours truly,
“A. A. Eotzien.”
The oral evidence upon the trial did not show when, if ever, the defendants repudiated the contract prior to July 1. No evidence was introduced'upon behalf of defendants, and the court found in effect that by plaintiff’s procurement a binding contract had been entered into between defendants and Parsons, which constituted a full performance of plaintiff’s contract, and judgment in his favor was directed.
Defendants claim the commission was not earned until a sale or trade had been effected, and that the case is governed by the decision of this court in Goodwin v. Siemen, 106 Minn. 368, 118 N. W. 1008, where it was held that under a contract reading: “If the deal now pending between Wm. Sproat and myself for an exchange of my property located at Plymouth and Third Avenue North is consummated, I will pay you $1,000 commission,” no commission was earnéd until the'deal was completed by exchange of deeds. While there is much force in this claim, we do not find it necessary to so strictly construe the contract for the commission. If it be conceded that plaintiff’s contract would be performed when he produced an *530acceptable purchaser with whom the defendants entered into a binding contract, we still think the plaintiff failed to make out a case.
The contract with Parsons did not bind the defendants to accept his land, unless they were content to do so after an examination of it, and the letter of July 1 was a repudiation of the contract by Rotzien, which at least amounted to an attempt upon his part to exercise the right reserved in the contract to do so. Plaintiff claims that defendants had only five days in which to exercise this option, and the time to do so had expired before July 1. This may or may not be true, depending upon what actually took place between the parties to the contract during the time which elapsed, as well as many other circumstances. If, in fact, the defendants were within their rights in refusing to carry out the contract, plaintiff had not earned his commission, and the evidence fails to show that the refusal to perform by defendants was in violation of the contract. No sale or trade having been effected, and the evidence failing to show that the failure was because of a wrongful refusal upon defendants’ part, the plaintiff was not shown to have earned his commission.
The order denying a new trial is reversed.